NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted December 7, 2020*
                              Decided December 8, 2020

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DANIEL A. MANION, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge


No. 19-3395

JEANETTE S.R. LIPINSKI,                           Appeal from the United States
     Plaintiff-Appellant,                         District Court for the Northern
                                                  District of Illinois, Eastern Division.

      v.                                          No. 16 C 7153

YOLANDA CASTANEDA, et al.,                        Jorge L. Alonso,
    Defendants-Appellees.                         Judge.


                                       ORDER

       In this suit alleging an unreasonable arrest, Jeanette Lipinski lost at summary
judgment because she failed to comply with a local rule, of which she had notice,
requiring her to cite evidence supporting her claim. After the defendants moved for
summary judgment, the district court applied that rule to deem their facts admitted,
and based on those admissions it entered summary judgment. Because district courts

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-3395                                                                         Page 2

may reasonably require that even pro se litigants strictly comply with local rules, the
district court did not abuse its discretion, and therefore we affirm.

       Lipinski was charged in 2014 with poisoning her neighbors’ dog. According to
the defendants, the neighbors called the police when they smelled bleach and saw dead
grass in their yard after their dog had become sick. The two police officers who
responded observed the dead grass and an “overwhelming” bleach smell. The
neighbors told the officers that they suspected that Lipinski had poured bleach in their
yard and that it had sickened their dog, who now had whitened paws. Lipinski
admitted to an officer that she had poured bleach along the fence between her yard and
the neighbors’. The officer then arrested her. She was later charged with knowingly
poisoning a domestic animal, see 510 ILCS 70/6 (2002), but acquitted after a trial.

        After her acquittal, Lipinski brought this suit alleging two claims that she lost at
summary judgment for lack of proof. The first count, under 42 U.S.C. § 1983 against the
officers, alleges that they arrested her in violation of the Fourth Amendment; the second
count is a state-law claim for malicious prosecution against the officers and the
neighbors. (The district court dismissed Lipinski’s other claims, and she does not
contest those dismissals.) The defendants moved for summary judgment and filed a
joint statement of material facts. Lipinski’s response to that statement disputed several
facts, but she cited no supporting evidence and did not offer facts of her own to show a
genuine dispute. Because the defendants had supported their facts, which refuted
liability, with admissible evidence and Lipinski offered no evidence to contest those
facts, the court deemed each of the defendants’ facts admitted under Local Rule 56.1.
See N.D. ILL. L.R. 56.1(b)(3)(B) (non-movant’s response “shall contain … specific
references” to the record). The court also noted that, by not filing a memorandum of
law opposing summary judgment, Lipinski had waived opposition. Based on the
admitted facts, the court granted summary judgment for the defendants.

       Within the time to do so, Lipinski moved for reconsideration, advancing two
arguments. First, she contended that she had tried to file a brief opposing summary
judgment, but the clerk’s office never docketed it. Second, she continued to dispute
several of the defendants’ stated facts. The court denied the motion because Lipinski
had not shown “excusable neglect” under Rule 60(b) for failing to file a memorandum.
In the court’s view, because she electronically filed her documents, she needed to check
that her filings were properly docketed, and neglecting to do so was not “excusable.” In
any event, the court continued, it rejected Lipinski’s purported factual disputes for the
No. 19-3395                                                                         Page 3

same reason—her noncompliance with the local rule requiring her to cite evidence—
that it gave in its summary-judgment ruling.

        Lipinski raises only one argument on appeal: the district court abused its
discretion when it applied Local Rule 56.1 to deem admitted the defendants’ version of
the facts. She points to her pro se status, asserts that by disputing the defendants’
statement of facts under penalty of perjury she acted in good faith, and concludes that
the court should have given her a chance to cure her defective response. Essentially, she
argues that the district court erred by applying its local rule strictly. But “we have
repeatedly held that district judges may strictly enforce local summary-judgment
rules.” McCurry v. Kenco Logistics Servs., LLC, 942 F.3d 783, 787 (7th Cir. 2019). And “pro
se litigants are not excused from compliance with procedural rules.” Pearle Vision, Inc. v.
Romm, 541 F.3d 751, 758 (7th Cir. 2008). In light of the “substantial deference” we give to
a judge’s enforcement of local summary-judgment rules, McCurry, 942 F.3d at 787 n.2,
Lipinski has given us no adequate reason to conclude that the district court abused its
broad discretion.

        Furthermore, even if ignorance of the local rule might lead a district court in its
discretion to excuse noncompliance, Lipinski was not ignorant. She does not dispute
that she had twice received instructions of her obligations under the local rule and the
consequences for failing to meet them. Both the neighbors and the officers served her
the required notices explaining that when a pro se litigant opposes a motion for
summary judgment, the party must cite evidence disputing the defendants’ facts, and
that failure to do so could lead the court to deem those facts admitted. See N.D. ILL. L.R.
56.2 (providing text for notice that must be served on pro se litigants opposing
summary judgment motion); Timms v. Frank, 953 F.2d 281, 285 (7th Cir. 1992) (requiring
that pro se litigants opposing summary-judgment motion receive notice with
consequences of inadequate response). Thus for this reason as well, the district court
permissibly enforced Local Rule 56.1 after Lipinski had received notice of its
requirements. See Outlaw v. Newkirk, 259 F.3d 833, 841–42 (7th Cir. 2001).

                                                                               AFFIRMED